Citation Nr: 1423428	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for arthritis of multiple joints, to include the cervical spine, left and right shoulders, and left and right hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969, and from January 1970 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision determined that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for arthritis of multiple joints.  The Board subsequently reopened this claim.  

This case has been before the Board multiple times in the past.  In November 2010, the Board reopened the Veteran's claim for service connection for arthritis of multiple joints; it remanded this and other claims for further development.  Following this remand, the Veteran's claim for service connection for a low back disability was granted in an October 2011 rating decision.  The Board again remanded this case in February 2012.  In April 2013, the Board denied the Veteran's claim for service connection for sleep apnea, and it remanded the claims that remain on appeal.  

In January 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran's representative did in April 2014.  

After all this, the Board's remand directives have been completed; this claim is ready for adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The competent evidence of record does not show that the Veteran's current arthritis of the neck, shoulders, and hands is related to his active service including an in-service land mine explosion, or that they were aggravated by his active service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of multiple joints, to include the cervical spine, left and right shoulders, and left and right hands, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of June 2005 and March 2006 satisfied the duty to notify provisions.  The March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in December 2010, March 2012, and May 2013; a VHA medical expert opinion was obtained in January 2014.  Though the Board found that the opinions from the three examinations were not complete enough to decide the claim, the record does not otherwise reflect that the examinations themselves, or the opinions that they did provide, were inadequate.  The combination of the examination reports and the opinion of the VHA medical expert provide sufficient evidence to decide the claim.   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

VA examinations and treatment records show that the Veteran has been diagnosed as suffering from disabilities of the neck, shoulders, and hands.  Specifically, the Veteran has been diagnosed as suffering from cervical spondylosis; from osteoarthritis and tendonitis of the bilateral shoulders; and from bilateral hand arthritis.  The current disability criterion is met.  

The Veteran had two periods of active service.  Service treatment records from his first period reflect that he hit a land mine while in a tank in September 1967.  Following that incident, the Veteran complained of pain in both ears.  He made no comment as to any neck, shoulder, or hand pain.  His November 1969 report of medical examination at separation was silent as to any neck, shoulder, or hand disabilities.  

Service treatment records from the Veteran's second period of service are also silent as to complaints of or treatment for any neck, shoulder, or right hand conditions.  In May 1971, the Veteran did complain of pain in his left wrist and irritation between the fingers of his left hand.  There are no other records of treatment for the Veteran's left hand.  

Though the Veteran's service treatment records are silent as to neck, shoulder, and hand disabilities, the Veteran's service personnel records reflect that he was awarded, among other decorations, the Purple Heart, the Combat Action Ribbon, and the Navy Commendation Medal with Combat "V" Device.  

As the Veteran served in combat, his statements regarding in-service injuries that occurred during combat that are consistent with the circumstances, conditions, and hardships of war are accepted as sufficient evidence of an in-service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran has consistently maintained that he injured his neck, shoulders, and hands during the September 1967 land mine explosion.  Though there are no explicit records of these injuries (and the Veteran has not described them in great detail), his statements are consistent with the circumstance of his combat service.  His statements are accepted as true, and they establish an in-service incurrence of neck, shoulder, and hand injuries, notwithstanding the lack of corroborating records.  

There is, however, no competent evidence that the Veteran's current disabilities are, in any way, causally related to his in-service land mine injury or to his active service in general.  

At a December 2010 VA examination, the examiner concluded that it is not at least as likely as not that the Veteran's current disabilities are related to his active service.  The examiner noted that the Veteran's service treatment records were silent for complaints of or treatment for neck, shoulder, and hand conditions following the September 1967 land mine explosion.  The examiner noted that the Veteran did not complain of these conditions until decades after his active service.  With specific regard to his cervical spondylosis, this examiner stated that his neck pain is due not to any residual of an in-service injury but, rather, to a degenerative process.  

The examiner from a March 2012 VA examination similarly concluded that it is less likely than not that the Veteran's current neck, shoulder, and hand disabilities are related to his active service.  He noted that the first complaints of neck pain came in February 1988, and that the Veteran did not mention the in-service explosion at that time.  He noted that the Veteran did not complain of shoulder problems after the explosion, and that a February 1972 VA examination was silent as to his suffering from any bilateral shoulder disability.  He concluded that there is no clear connection between his current shoulder disability and his in-service explosion.  Finally, with respect to his bilateral hand arthritis, the examiner noted that there is no in-service documentation of injuries to the Veteran's hands following the land mine explosion, and that his current hand disabilities are not related to his active service.  

The May 2013 VA examination contained similar conclusions.  

In January 2014, a VHA orthopedic surgeon concluded that it is not at least as likely as not that the Veteran's current disabilities are related to his in-service explosion.  The expert noted that the Veteran's first complaints for each of his claimed conditions came long after his active service.  With regard to aggravation, the VHA expert stated that each of the Veteran's claimed conditions was only identified long after his active service.  He stated that there is no acceleration of these conditions or worsening of the arthritic conditions beyond their natural progression identified in the records reviewed that can be attributed to his active service.  

There is no other competent evidence in the claim file that relates the Veteran's current disabilities to his active service.  A review of the voluminous VA and private treatment records does not reflect that any practitioner has found a relationship between the Veteran's current disabilities and his service, including the IED incident.

The Veteran contends that his current disabilities are related to his active service, specifically his September 1967 injuries as a result of a land mine explosion.  While the Board has accepted his statements as proof of his in-service incurrence of neck, shoulder, and hand injuries, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is not competent to relate his current disabilities to his active service, or to the injuries he suffered during combat.  Determining the etiology of his specific conditions (namely arthritis of the neck, shoulders, and hands) requires medical expertise or training, and is not susceptible to lay opinion.  Jandreau, 492 F.3d at 1377.  

Finally, the Veteran does not demonstrate a continuity of symptomatology of his claimed disabilities since his active service.  The Veteran did not complain of suffering from neck, shoulder, or hand pain for many years after his active service.  

A February 1972 VA examination was silent as to any neck, shoulder, or hand disabilities.  

The Veteran did not report suffering from neck, shoulder, or hand pain in VA reports of medical history from December 1980 and September 1983.  

The first complaint of neck and shoulder pain came in February 1988; the Veteran stated that he began suffering from pain after turning his head wrong, and that he had been suffering from pain for three months.  

The first complaint of hand pain also came in 1988.  These records show no evidence of continuity of symptomatology of the Veteran's claimed conditions, and they preclude granting service connection on that basis.  

The preponderance of the evidence is against the claim for service connection for multiple joint arthritis; there is no doubt to be resolved; and service connection for arthritis of the neck, shoulders, and hands is not warranted.  



ORDER

Entitlement to service connection for arthritis of multiple joints, to include the cervical spine, left and right shoulders, and left and right hands, is denied. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


